Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-22 are allowed.
Following are the examiner's reasons for allowance: 
Applicants have overcome the previous rejections under U.S.C 112 and 101.  The prior art does not teach each and every element of the independent claims.  The claims are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643